--------------------------------------------------------------------------------

Exhibit 10.13
 
In re
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
 
Debtor
 
Reporting Period:
 
July 1 through July 31



SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS


Amounts reported should be from the debtor's books and not the bank
statement.  The beginning cash should be the ending cash from the prior month
or. if this is the first report, the amount should be the balance on the date
the petition was filed. The amounts reported in the "CURRENT MONTH -ACTUAL"
column must equal the sum of the four bank account columns. Attach copies of the
bank statements and the cash disbursements journal. The total disbursements
listed in the disbursements journal must equal the total disbursements reported
on this page. A bank reconciliation must be attached for each account. [See
MOR-1 (CON'T)]



   
BANK ACCOUNTS
 
ACCOUNT NUMBER (LAST 4)
 
OPER
   
PAYROLL
   
TAX
   
OTHER
   
CURRENT MONTH ACTUAL (TOTAL OF ALL ACCOUNTS)
 
CASH BEGINNING OF MONTH
  $ 119,569                 $ -     $ 119,569  
RECEIPTS
                                   
CASH SALES
                                   
ACCOUNTS RECEIVABLE -PREPETITION
    250                           250  
ACCOUNTS RECEIVABLE -POSTPETITION
                                   
LOANS AND ADVANCES
                                   
SALE OF ASSETS
                                   
OTHER (ATTACH LIST)
    -                           -  
TRANSFERS (FROM DIP ACCTS)
                                -  
TOTAL RECEIPTS
    250       -       -       -       250  
DISBURSEMENTS
                                       
NET PAYROLL
                                       
PAYROLL TAXES
                                       
SALES, USE, & OTHER TAXES
                                       
INVENTORY PURCHASES
                                       
SECURED/ RENTAL/ LEASES
    -                                  
INSURANCE
                                       
ADMINISTRATIVE
    223                               223  
SELLING
                                       
OTHER : Bank fees
    1,877                               1,877  
OWNER DRAW *
                                       
TRANSFERS (TO DIP ACCTS)
                                    -  
PROFESSIONAL FEES
    4,039                                  
U.S. TRUSTEE QUARTERLY FEES
    6,500                                  
COURT COSTS
                                       
TOTAL DISBURSEMENTS
    12,639       -       -       -       2,100         -                        
         
NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)
    (12,389 )                     -       (1,850 )                              
           
CASH - END OF MONTH
  $ 107,180     $ -     $ -     $ -     $ 107,180  

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


Cash Receipts and Disbursements - Information Supporting above Amounts:
     
OTHER RECEIPTS:
     
Franchise Tax Refund
  $ -  
Funds for Related Party
  $ -  
Other Misc receipts
    -            
TOTAL OTHER RECEIPTS
  $ -  



THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH
ACTUAL COLUMN


TOTAL DISBURSEMENTS
  $ 12,639  
LESS: TRANSFERS TO OTHER DEBTOR IN
    -  
PLUS: ESTATE DISBURSEMENTS MADE BY
       
TOTAL DISBURSEMENTS FOR CALCULATING U.S.
  $ 12,639  

 
 

--------------------------------------------------------------------------------